     Case 2:19-cv-00644-KJM-JDP Document 25 Filed 04/07/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEITH MICHAEL CASSELLS,                           Case No. 2:19-cv-00644-KJM-JDP (PC)
12                       Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                        THAT THIS ACTION BE DISMISSED FOR
13           v.                                         FAILURE TO PROSECUTE, FAILURE TO
                                                        COMPLY WITH COURT ORDERS, AND
14    BALRAJ SINGH DHILLON,                             FAILURE TO COMPLY WITH LOCAL
                                                        RULES
15                       Defendant.
                                                        OBJECTIONS DUE WITHIN FOURTEEN
16                                                      DAYS
17

18

19          On November 6, 2020, defendant filed a motion to dismiss plaintiff’s first amended
20   complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). ECF No. 23. In violation of
21   Local Rule 230(l), plaintiff failed to timely file a response to defendant’s motion. Accordingly,
22   on January 22, 2021, plaintiff was ordered to show cause within twenty-one days why this action
23   should not be dismissed for failure to prosecute and for failure to comply with the court’s local
24   rules. ECF No. 24. Plaintiff was notified that if he wished to continue this lawsuit, he also
25   needed to file, within twenty-one days, a response to defendant’s motion. He was warned that
26   failure to comply with the court’s January 22, 2021 order would result in a recommendation that
27   this action be dismissed.
28
                                                       1
     Case 2:19-cv-00644-KJM-JDP Document 25 Filed 04/07/21 Page 2 of 3


 1            The deadline has passed, and plaintiff has not filed an opposition or statement of non-

 2   opposition to defendant’s motion nor otherwise responded to the January 22, 2021 order.1

 3            Accordingly, it is hereby RECOMMENDED that:

 4            1. This action be dismissed for failure to prosecute, failure to comply with court orders,

 5   and failure to comply with the court’s local rules.

 6            2. The Clerk of Court be directed to close the case.

 7            These findings and recommendations are submitted to the United States District Judge

 8   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 9   after being served with these findings and recommendations, any party may file written

10   objections with the court and serve a copy on all parties. Such a document should be captioned

11   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

12   objections shall be served and filed within fourteen days after service of the objections. The

13   parties are advised that failure to file objections within the specified time may waive the right to

14   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez

15   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

16
     IT IS SO ORDERED.
17

18
     Dated:       April 6, 2021
19                                                         JEREMY D. PETERSON
                                                           UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
              1
               Although the docket reflects that plaintiff’s copy of the January 22, 2021 order was
     returned, plaintiff was properly served. It is the plaintiff’s responsibility to keep the court
27   apprised of his current address at all times. Pursuant to Local Rule 182(f), service of documents
     at the record address of the party is fully effective.
28
                                                           2
     Case 2:19-cv-00644-KJM-JDP Document 25 Filed 04/07/21 Page 3 of 3


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           3
